           Case 3:20-cv-00139-SDD-EWD         Document 46     09/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

WILLIAMS                                                                CIVIL ACTION

VERSUS                                                                  20-139-SDD-EWD

AMERICAN COMMERCIAL
LINES, INC., ET AL.

                                           RULING

          The Court, after carefully considering the Motions,1 the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Erin Wilder-Doomes, dated July 29, 2021, to which no objection was filed, hereby

approves the Report and Recommendations of the Magistrate Judge and adopts it as the

Court’s opinion herein.

          ACCORDINGLY,

          IT IS HEREBY ORDERED that Plaintiff’s claims are sua sponte DISMISSED WITH

PREJUDICE for lack of subject matter jurisdiction.

          Signed in Baton Rouge, Louisiana on September 9, 2021.



                                        S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Docs. 42 and 43.
2
    Rec. Doc. 44.
